In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Richroath, J.), dated October 23, 2008, as denied his objections to so much of an order of the same court (Blaustein, S.M.), dated July 2, 2008, as, after a hearing, directed him to contribute to the subject child’s private school costs.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the father’s contention, under the circumstances *766of this case, the Family Court providently exercised its discretion in denying his objections to so much of an order as, after a hearing, directed him to contribute to his daughter’s private school costs (see Family Ct Act § 413 [1] [c] [7]; Massimi v Massimi, 35 AD3d 400 [2006]; Valente v Valente, 114 AD2d 951 [1985]). Skelos, J.P., Florio, Hall and Austin, JJ., concur.